486 So. 2d 62 (1986)
James F. STUMP, Appellant,
v.
Diana C. FORESI, Appellee.
No. 85-1601.
District Court of Appeal of Florida, Fourth District.
April 9, 1986.
Lisa J. Campbell of Law Offices of Michael A. Edwards, West Palm Beach, for appellant.
Victor Lance of Conrad, Scherer & James, Fort Lauderdale, for appellee.
PER CURIAM.
This is an appeal by a putative father who had brought an action for a declaration of parental rights and duties as to the subject child. The trial court ordered an award of attorney's fees and costs to the child's mother. We reverse.
The taxing of attorney's fees and costs is done in derogation of the common law; hence, there is no jurisdiction to do so absent an applicable statute or rule, or agreement between the parties. Here, neither specific statute nominated as authority applies. Section 61.16, Florida Statutes (1983), is inapplicable because this was not a marriage dissolution matter. Section 742.031, Florida Statutes (1983), does not apply because respondent/appellee was not a prevailing complainant in a paternity case.
*63 The general statutes similarly fail to authorize the assessments. Section 57.041 provides for recovery of costs by the prevailing party; and section 57.105 authorizes award of reasonable attorney's fees to the prevailing party only when the losing party has raised no justiciable issue.
Finally, there is no claim appellant agreed to pay appellee's costs and fees.
DOWNEY, LETTS and GLICKSTEIN, JJ., concur.